Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claim 1, the prior art fails to provide, teach or suggest at least one closing lid covering the connector body and hermetically sealing the inner volume, and at least one vent valve fluidically connected with the inner volume, being of the one-way type, so as to allow only the exit of fluids from the inner volume to outside the inner volume of the electrical connector group, wherein the vent valve comprises a valve head which is integral with the connector body and is coupled with a seat of the closing lid by a shape coupling. In regard to claim 14, the prior art fails to provide, teach or suggest the following steps: providing at least one closing lid of the connector body with a seat, providing at least one vent valve which comprises a valve head and co-moulding it with the connector body, the vent valve being fluidically connected with the inner volume, and being of the one-way type, so as to allow only the exit of fluids from the inner volume to outside the inner volume of the electrical connector group, coupling the valve head with the seat of the closing lid using a shape coupling so as to realize a fixing and a centering of the closing lid with respect to the connector body, and covering the connector body with the closing lid and hermetically sealing the inner volume.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
5/16/2022

/THO D TA/Primary Examiner, Art Unit 2831